Fourth Court of Appeals
                                    San Antonio, Texas
                                         March 31, 2014

                                       No. 04-12-00522-CV

Dionisio G. TORRES d/b/a Torres Design & Construction, Torres Design & Construction, Inc.,
                                and Torres Construction,
                                      Appellants

                                                v.

                                        Leticia HAYNES,
                                             Appellee

                     From the 49th Judicial District Court, Webb County, Texas
                               Trial Court No. 2011CVF001094-D1
                            Honorable Jose A. Lopez, Judge Presiding


                                         ORDER
Sitting:         Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice


           Appellant’s Second Motion for Rehearing is denied as untimely filed.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of March, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court